Citation Nr: 0842899	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  07-23 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes 
mellitus (to include the matters of entitlement to separate 
compensable ratings for complications of hypertension, 
peripheral neuropathy of the lower extremities, and 
nephropathy).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1965 to July 1967.  This matter is before the Board of 
Veterans' Appeals (Board) from a July 2006 rating decision of 
the Waco, Texas Department of Veterans Affairs (VA) Regional 
Office (RO) that, in pertinent part, granted service 
connection for diabetes mellitus with erectile dysfunction, 
hypertension, nephropathy, and peripheral neuropathy of the 
lower extremities, rated 20 percent, effective May 31, 2005 
(and provided for the erectile dysfunction to be compensated 
by virtue of an award of special monthly compensation based 
on loss of use of a creative organ).  The veteran requested a 
hearing before a Veterans Law Judge; in September 2008, he 
withdrew the request.  

An interim rating decision in June 2007 recognized bilateral 
retinopathy as a service connected complication of diabetes, 
separately rated 0 percent disabling.  The veteran has not 
expressed disagreement with the ratings assigned for 
bilateral retinopathy and for erectile dysfunction, and those 
matters are not before the Board.  

The matters of entitlement to a rating in excess of 20 
percent for diabetes mellitus and to separate compensable 
ratings for nephropathy and peripheral neuropathy of the 
lower extremities) are being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if any action on his part is required.  


FINDING OF FACT

The veteran's hypertension requires continuous medication for 
control; it is likely that the medication was prescribed to 
control elevated diastolic pressures.  


CONCLUSION OF LAW

A separate 10 percent rating is warranted for hypertension.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.104, Diagnostic Code (Code) 7101 (2008).  
REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as revised effective May 30, 2008; 73 Fed. Reg. 
23353 (April 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004). 

As the rating decision on appeal granted service connection 
for diabetes and the complications at issue and assigned a 
disability rating, statutory notice has served its purpose, 
and its application was no longer required.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A 
March 2007 statement of the case (SOC) provided the veteran 
notice of the criteria for rating diabetes, as well as 
further notice on the "downstream" issue of entitlement to 
an increased initial rating.  He has had ample opportunity to 
respond/supplement the record.  A July 2007 supplemental SOC 
(SSOC) readjudicated the matter after the appellant responded 
and further development was completed.  It is not alleged 
that notice in this matter was less than adequate.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Regarding VA's duty to assist, identified pertinent treatment 
records have been secured, and the RO arranged for a VA 
examination in September 2005.  VA's duty to assist the 
veteran is met.  

B.	Legal Criteria, Factual Background, and Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Hypertension is rated under Code 7101, which provides for a 
60 percent rating when diastolic pressure is predominantly 
130 or more; a 40 percent rating when diastolic pressure is 
predominantly 120 or more; a 20 percent rating when diastolic 
pressure is predominantly 110 or more, or when systolic 
pressure is predominantly 200 or more; and a 10 percent 
rating when diastolic pressure is predominantly 100 or more, 
or systolic pressure systolic pressure is 160 or more, or as 
a minimum rating with a history of diastolic pressures of 100 
or more and continuous medication is needed for control.  
38 C.F.R. § 4.104.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 
C.F.R. §§ 3.102, 4.3.  

Private medical records from the Medical & Surgical Clinic of 
Irving note the veteran was receiving medical treatment for 
hypertension in May 2003.  

On VA examination in September 2005 it was noted that the 
veteran had been hypertensive for the previous four years and 
was being treated with medication for hypertension.  Systolic 
pressures ranged from 136 to 159, and diastolic pressures 
ranged from 79 to 91.  The examiner noted that the veteran 
was not symptomatic from hypertension, and that he denied 
coronary artery disease, congestive heart failure, strokes, 
and nephropathy from hypertension.  The examiner opined that 
the veteran had hypertension, most likely due to the 
diabetes.  

VA outpatient records from June 2005 to July 2007 note the 
veteran continued to receive prescriptions for medication to 
control blood pressure.  No diastolic pressures of 110 or 
more or systolic pressures of 200 or more were recorded.

The record does not include the treatment reports from when 
medication was initially prescribed for treatment of the 
veteran's hypertension.  Consequently, while the record shows 
that the veteran has been on medication to control his blood 
pressure throughout the appeal period, it cannot be 
established from the record whether the medication was 
prescribed with a history of diastolic pressures of 100 or 
higher.  It may readily be assumed, however, that because he 
was placed on medication to control his blood pressure, the 
veteran has a history of elevated blood pressures, including 
diastolic.  Resolving reasonable doubt in the veteran's 
favor, the Board finds that it may also be conceded that the 
veteran's diastolic pressures ranged as high as 100 (and that 
he has a history of diastolic pressures of 100 or more).  
Accordingly, the criteria for a 10 percent rating for 
hypertension are met, and a 10 percent rating for 
hypertension is warranted.  

The evidence does not support that the veteran's hypertension 
warrants a rating in excess of 10 percent.  There is no 
evidence (or suggestion) that his diastolic pressures reached 
110, or that his systolic blood pressure reached 200.  .  


ORDER

A 10 percent (but no higher) rating is granted for the 
veteran's diabetes related hypertension, subject to the 
regulations governing payment of monetary awards.  




REMAND

What distinguishes the criteria for a 20 percent for diabetes 
from those for the (next higher) 40 percent is that for the 
40 percent rating, in addition to requiring insulin and 
restricted diet, regulation of activities is also required.  
In his May 2007 substantive appeal, the veteran stated that 
he was on insulin, and had a restricted diet and restricted 
activities.  He has submitted a statement from his VA 
treating physician suggesting that his activities may be 
regulated (monitored).  Notably, his last VA examination to 
assess his diabetes was in September 2005, more than 3 years 
ago; consequently the information regarding the information 
regarding the manifestations of the veteran's 
diabetes/restrictions due to diabetes is dated, and a 
contemporaneous VA examination is necessary.   

The record also presents a less than complete disability 
picture as to the current manifestations/severity of the 
veteran's diabetes related nephropathy and peripheral 
neuropathy of lower extremities.  On September 2005 VA 
examination it was noted that the veteran had no problems 
with his kidneys, but the examiner concluded that the veteran 
had nephropathy with positive proteinuria, most likely due to 
his diabetes.  Additionally, the examiner found peripheral 
neuropathy in the lower extremities, noted tingling and pain 
in both feet, and concluded that the neuropathy was most 
likely due to the diabetes.  

Finally, as this is an appeal from the initial rating 
assigned with a grant of service connection, the possibility 
of "staged" ratings is for consideration.  Notably, the 
record reflects that the veteran receives ongoing VA 
treatment for his diabetes; reports of such treatment are 
constructively of record; and those records are likely to 
contain pertinent (and perhaps critical information).  Hence, 
they must be secured.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for the record 
copies of the complete reports of all VA 
treatment the veteran has received for his 
diabetes and its complications 
(specifically including nephropathy and 
peripheral neuropathy) since May 2007.  

2.  The RO should arrange for the veteran 
to be examined by an appropriate physician 
to determine the current severity of his 
diabetes mellitus, and related nephropathy 
and peripheral neuropathy of the lower 
extremities.  The veteran's claims file 
must be reviewed by the examiner in 
conjunction with the examination (and if 
in the opinion of the examiner any special 
examination, e.g., neurological, is 
indicated, such should be arranged).  All 
indicated tests or studies must be 
completed.  The examiner should note the 
regimen in place for management of the 
veteran's disease, to include his 
dosage(s) of insulin or oral hypoglycemic 
agents, any dietary restrictions, and any 
medically required regulation of 
activities (avoidance of strenuous 
occupational and recreational activities).  
The examiner should note whether the 
diabetes has resulted in episodes of 
ketoacidosis or hypoglycemic reactions 
requiring hospitalization and/or visits to 
a diabetic care provider, progressive loss 
of weight and strength, further 
complications that would be compensable if 
separately evaluated, or whether there are 
any existing complications not already 
recognized as service connected (i.e., in 
addition to bilateral retinopathy, 
erectile dysfunction, hypertension, 
nephropathy, and peripheral neuropathy of 
the lower extremities).  

Regarding peripheral neuropathy, the 
examiner should have available for review 
the provisions of 38 C.F.R. §§ 4.120-
4.124a, should identify the nerve or 
nerves affected, and should indicate 
whether the symptoms are best described as 
paralysis, incomplete paralysis, neuritis, 
or neuralgia (and the degree of severity 
of each, i.e., mild, moderate, or severe).  
The examiner should explain the basis for 
the characterization, and comment on shown 
and expected associated impairment of 
function.  

Regarding nephropathy, the examiner should 
have available for review copies of the 
provisions of 38 C.F.R. §§ 4.115-4.115b, 
and the report of the examination should 
comport with the criteria therein.  

3.  Then the RO should readjudicate the 
matters of the ratings for diabetes (and 
complications of nephropathy and 
peripheral neuropathy).  If the benefits 
sought are not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate SSOC and afford the veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


